DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Entered
For purposes of appeal, the proposed amendment(s) will be entered and the proposed rejection(s) detailed below will be included in the Examiner’s Answer. To be complete, such rejection(s) must be addressed in any brief on appeal.
Upon entry of the amendment(s) for purposes of appeal:
Claims 1, 2, 4-9, 18, 19, and 22-26 would be rejected over the prior art under 35 U.S.C. 102(a)(1) and 103 for the reasons set forth in pages 3-7 of the final Office action mailed 12/10/2021.

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. Applicant essentially continues the arguments made in the remarks filed on 11/9/2021. The examiner maintains his stance as presented previously.
More specifically, the claims recite “determining a set of actual dimensions of the heat shield”. The claims do not specific how this determination is made. For example, they do not recite that the original part is scanned by a laser or measured by CMM, or some other specific method for “determining a set of actual dimensions of the heat shield”. Mook in turn discloses providing a replacement part “identical in design” to the original. Mook is also silent regarding the specific technique by which the “design” of the original part is determined, but the examiner submits that this is moot in view of the claimed limitation. The original part of Mook has a design (i.e. a geometry), and the new part is made to match this identically. In other words, the part is replaced like-for-like. The examiner interprets this as making the new part to match the old part identically (or as identically as possible within tolerances), and submits that one of ordinary skill would have interpreted it the same way, since this appears to be the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726